SUBSCRIPTION AGREEMENT

VIRAL GENETICS, INC.
1321 Mountain View Circle
Azusa, CA 91702

THE COMMON STOCK OF VIRAL GENETICS, INC., DESCRIBED IN THIS SUBSCRIPTION
AGREEMENT (this “Agreement”) HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED (“Act”), OR QUALIFIED UNDER THE STATE SECURITIES LAWS OF ANY
STATE. THE SECURITIES ARE BEING SOLD IN RELIANCE ON EXEMPTIONS FROM SUCH
REGISTRATION AND QUALIFICATION REQUIREMENTS. THE SECURITIES AND RIGHTS PURSUANT
TO THIS AGREEMENT CANNOT BE SOLD, TRANSFERRED, ASSIGNED, OR OTHERWISE DISPOSED
OF, EXCEPT IN COMPLIANCE WITH APPLICABLE FEDERAL AND STATE SECURITIES LAWS,
INCLUDING REGULATION S PROMULGATED UNDER THE ACT.

ALL OFFERS AND SALE OF SAID SECURITIES BY NON-U.S. PERSONS PRIOR TO THE
EXPIRATION OF A PERIOD COMMENCING ON THE DATE OF THE CLOSING OF THIS OFFERING
AND ENDING ONE-YEAR THEREAFTER SHALL ONLY BE MADE IN COMPLIANCE WITH THE SAFE
HARBOR CONTAINED IN REGULATION S, PURSUANT TO THE REGISTRATION PROVISIONS UNDER
THE SECURITIES ACT OF 1933, OR PURSUANT TO AN EXEMPTION FROM REGISTRATION, AND
ALL OFFERS AND SALES AFTER THE EXPIRATION OF THE ONE-YEAR PERIOD SHALL BE MADE
ONLY PURSUANT TO REGISTRATION OR AN EXEMPTION FROM REGISTRATION.

This Agreement shall constitute the irrevocable offer of the undersigned to
purchase, in the amounts and subject to the terms set forth in this Agreement,
_______________ Units at a purchase price of $0.25 per Unit (each Unit
consisting of one share of the Common Stock of Viral Genetics, Inc., a Delaware
corporation (the “Company”) and one warrant to purchase one share of the Common
Stock of the Company at a price of $0.45 per share exercisable for 3 years as
per the attached Warrant Agreement). On execution by both parties, this
Agreement shall become a bilateral agreement binding on both the undersigned and
the Company. Each part of this Agreement must be completed by the undersigned
and, by execution below, the undersigned acknowledges that it understands that
the Company is relying on the accuracy and completeness hereof in complying with
its obligations under applicable securities laws.

On the foregoing, it is hereby agreed as follows:

1.     SUBSCRIPTION. The undersigned hereby irrevocably subscribes for the
purchase of __________________ Units of the Company. The undersigned is
tendering to the Company:

(a)     one signed copy of this Agreement; and

(b)     payment in the amount of $___________________.

2.     GENERAL REPRESENTATIONS OF SUBSCRIBER. The undersigned hereby represents
and warrants as follows:

(a)     The undersigned is over the age of 18 years;

(b)     The undersigned acknowledges that neither the United States Securities
and Exchange Commission nor the securities commission of any state or other
federal agency has made any determination as to the merits of purchasing these
securities;

--------------------------------------------------------------------------------



(c)    The undersigned has received and read the Company’s Annual Report on Form
10-KSB, as amended, for the fiscal year ended December 31, 2004, Quarterly
Reports on Form 10-QSB for the quarters ended September 30, 2005, June 30, 2005,
March 31, 2005, and Current Reports on Form 8-K dated April 29, 2005, June 1,
2005, August 10, 2005, and October 24, 2005, and understands the risk of an
investment in the Company. The undersigned acknowledges that an investment in
the Company involves high risks;

(d)    The undersigned, either alone or with the assistance of one or more
advisers engaged by it, has such knowledge and experience in business and
financial matters that it or they is capable of evaluating the Company, its
business operations, and the risks and merits of an investment in the Company;

(e)    The undersigned has been provided with all materials and information
requested by the undersigned or its representatives, including any information
requested to verify any information furnished, and the undersigned has been
provided the opportunity for direct communication between the Company and its
representatives and the undersigned and its representatives regarding the
purchase made hereby, including the opportunity to ask questions of and receive
answers from the Company;

(f)    All information which the undersigned has provided to the Company or its
agents or representatives concerning the undersigned’s suitability to invest in
the Company is complete, accurate, and correct as of the date of the
undersigned’s signature on this Agreement. Such information includes, but is not
limited to, information concerning the undersigned’s personal financial affairs,
business position, and the knowledge and experience of the undersigned and the
undersigned’s advisers;

(g)    The undersigned has no present intention of dividing any of the
securities or the rights under this Agreement with others or of reselling or
otherwise disposing of any portion of the securities, either currently or after
the passage of a fixed or determinable period of time or on the occurrence or
nonoccurrence of any predetermined event or circumstance;

(h)   The undersigned was at no time solicited by any leaflet, public
promotional meeting, circular, newspaper or magazine article, radio or
television advertisement, or any other form of general advertising or
solicitation in connection with the offer, sale, or purchase of the securities
through this Agreement;

(i)    The undersigned has adequate means of providing for its current needs and
possible contingencies and has no need now and anticipates no need in the
foreseeable future, to sell any portion of the securities for which the
undersigned hereby subscribes. The undersigned is able to bear the economic
risks of this investment and, consequently, without limiting the generality of
the foregoing, is able to hold the securities for an indefinite period of time,
and has a sufficient net worth to sustain a loss of the entire investment, in
the event such loss should occur; and

(j)    The undersigned acknowledges that this Agreement may be accepted or
rejected in whole or in part by the Company and that, to the extent the
subscription may be rejected, the accompanying subscription payment may be
refunded without payment of interest and without deduction of expenses.

3.     REPRESENTATIONS REGARDING EXEMPTIONS AND RESTRICTIONS ON TRANSFER. The
undersigned represents that the securities are being acquired without a view to,
or for, resale in connection with any distribution of the securities or any
interest therein without registration or other compliance under the Act, and
that the undersigned has no direct or indirect participation in any such
undertaking or in the underwriting of such an undertaking. The undersigned
understands that the securities have not been registered, but are being acquired
by reason of a specific exemption under the Act as well as under certain state
statutes for transactions by an issuer not involving any public offering and
that any disposition of the securities may, under certain circumstances, be
inconsistent with this exemption and may

2

--------------------------------------------------------------------------------



make the undersigned an “underwriter” within the meaning of the Act. The
undersigned acknowledges that the securities must be held and may not be sold,
transferred, or otherwise disposed of for value unless they are subsequently
registered under the Act or an exemption from such registration is available.
The Company is under no obligation to register the securities under the Act or
under Section 12 of the Securities Exchange Act of 1934, as amended, except as
may be expressly agreed to by it in writing. The certificates representing the
securities will bear a legend restricting transfer, except in compliance with
applicable federal and state securities statutes.

4.     REPRESENTATIONS AND COVENANTS PERTAINING TO OFFSHORE TRANSACTIONS
ONLY.  The following representations and covenants pertain only to offers and
sales to non-U.S. Persons within the meaning of Regulation S.

(a)     Offshore Transaction. The undersigned represents to the Company, and
agrees with the Company, as follows:

(i)    The undersigned is not a U.S. person as that term is defined under
Regulation S.

(ii)    The undersigned is outside the United States as of the date of the
execution and delivery of this Agreement.

(iii)    The undersigned is purchasing the securities for its own account and
not on behalf of any U.S. person, and the undersigned is the sole beneficial
owner of the securities, and has not pre-arranged any sale with purchasers in
the United States.

(iv)    The undersigned acknowledges that the securities have not been
registered under the Act and agrees that all offers and sale of the securities
prior to the expiration of a period commencing on the date of the closing of
this offering by the Company and ending one-year thereafter shall only be made
in compliance with the safe harbor contained in Regulation S, pursuant to the
registration provisions under the Act, or pursuant to an exemption from
registration, and all offers and sales after the expiration of the one-year
period shall be made only pursuant to such registration or to such exemption
from registration. The undersigned acknowledges that the securities are
“restricted securities” within the meaning of Rule 144 under the Act. The
undersigned acknowledges that the Company is under no obligation to register the
securities.

(v)    The undersigned understands that in the view of the Securities and
Exchange Commission the statutory basis for the exemption claimed for this
transaction would not be present if the offering of securities, although in
technical compliance with Regulation S, is part of a plan or scheme to evade the
registration provisions of the Act. The undersigned is acquiring the securities
for investment purposes and has no present intention to sell the securities in
the United States or to a U.S. Person or for the account or benefit of a U.S.
Person either now or after any fixed period of time. The undersigned will not
engage in any hedging transactions with respect to the securities except in
compliance with the Act.

(vi)    the undersigned is not an underwriter of, or dealer in, the securities,
and the undersigned is not participating, pursuant to a contractual agreement,
in the distribution of the securities.

(b)      Company Representations and Covenants.

(i)    The Company is a “reporting issuer” as defined by Rule 902 of Regulation
S.

3

--------------------------------------------------------------------------------



(ii)    In regard to this transaction, the Company has not conducted any
“directed selling efforts” as that term is defined in Rule 902 of Regulation S
nor has the Company conducted any general solicitation in relation to the offer
and sale of the securities to persons resident within the United States or
elsewhere.

(iii)    The Company, upon the acceptance hereof, is bound to refuse to affect
any transfer of the securities not made in compliance with the safe harbor
contained in Regulation S, pursuant to the registration provisions under the
Act, or pursuant to an exemption from registration.

5.     INDEMNITY. The undersigned hereby agrees to indemnify the Company and any
person participating in the offering and to hold them harmless from and against
any and all liability, damage, cost, or expense (including, but not limited to,
reasonable attorney’s fees) incurred on account of or arising out of:

(a)    any inaccuracy in its declarations, representations, and warranties set
forth herein or made by the undersigned to the Company in connection with its
subscription;

(b)    the disposition of any portion of the securities which it will receive,
contrary to its declarations, representations, and warranties set forth herein;
and

(c)    any action, suit, or proceeding based on (i) the claim that said
declarations, representations or warranties were inaccurate or misleading or
otherwise cause for obtaining damages or redress from the Company, or (ii) the
disposition of any of the securities or any part hereof.

6.     MISCELLANEOUS. The undersigned further understands, acknowledges, and
agrees that:

(a)    This Agreement is registered in the name of the undersigned on the books
of the Company at its principal offices, and no transfer hereof shall be valid
and binding on the Company unless made at such offices by the registered holder
or his attorney-in-fact duly authorized in writing. The Company may deem and
treat the person in whose name this Agreement is registered as the absolute
owner hereof for the purpose of receiving any securities issuable pursuant
hereto and for all other purposes.

(b)    This Agreement shall be construed in accordance with and governed by the
laws of the state of California.

(c)    This Agreement constitutes the entire agreement between the parties
respecting the subject matter hereof.

(d)    Notwithstanding any of the representations, warranties, acknowledgments,
or agreements made herein by the undersigned, the undersigned does not waive any
rights granted to the undersigned under federal and state securities laws.

4

--------------------------------------------------------------------------------



(e)    The undersigned will hold title to the securities as follows:

____    Community Property

____    Joint Tenants, with Right of Survivorship

____    Tenants in Common

____     Separate Property

____    Other   Single Person

(Single Person, Trust, Etc., Please Indicate)

DATEDthis ____ day of ________________________, 2005.

Tax Identification Number or
Social Security Number   Type or Print Name of Subscriber(s) in exact
Form to be Used on Records of the Company       Address:   Number and Street
Signature       City, State, and Postal Code   Country Date:


ACCEPTANCE OF SUBSCRIPTION

The foregoing is hereby accepted this ___ day of _______________________, 2005.

VIRAL GENETICS, INC.

By____________________________________

Duly Authorized Officer

5

--------------------------------------------------------------------------------